Name: Commission Regulation (EC) NoÃ 1869/2006 of 15 December 2006 amending Regulation (EC) NoÃ 2172/2005 laying down detailed rules for the application of an import tariff quota for live bovine animals of a weight exceeding 160Ã kg and originating in Switzerland provided for in the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Regulation
 Subject Matter: European construction;  trade;  tariff policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: nan

 16.12.2006 EN Official Journal of the European Union L 358/49 COMMISSION REGULATION (EC) No 1869/2006 of 15 December 2006 amending Regulation (EC) No 2172/2005 laying down detailed rules for the application of an import tariff quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland provided for in the Agreement between the European Community and the Swiss Confederation on trade in agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas, (1) Commission Regulation (EC) No 2172/2005 (2) opens, on a multi-annual basis for periods from 1 January to 31 December, a duty-free tariff quota for the import of 4 600 live bovine animals originating in Switzerland. In view of the accession of Bulgaria and Romania to the European Union on 1 January 2007, the deadline for the submission of applications for the import tariff quota period 1 January to 31 December 2007 was extended to 8 January 2007 by Commission Regulation (EC) No 1677/2006 of 14 November 2006 derogating from Regulation (EC) No 2172/2005, as regards the date of application for import rights for the tariff quota period 1 January to 31 December 2007 (3). (2) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4) applies to import licences for import tariff quota periods starting from 1 January 2007. Regulation (EC) No 1301/2006 lays down in particular detailed provisions on applications for import licences, the status of applicants and the issue of licences. That Regulation provides that import tariff quotas shall be opened for a period of 12 consecutive months and limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Regulation (EC) No 1301/2006 should apply to imports licences issued pursuant to Regulation (EC) No 2172/2005, without prejudice to additional conditions or derogations laid down in that Regulation. It is necessary to align the provisions of Regulation (EC) No 2172/2005 on Regulation (EC) No 1301/2006 where appropriate. (3) With a view to preventing speculation, the quantities available within the quota should be made accessible to operators able to show that they are genuinely engaged in trade of a significant scale with third countries. In consideration of this and in order to ensure efficient management, the traders concerned should be required to have imported a minimum of 50 animals during both reference periods referred to in Article 5 of Regulation (EC) No 1301/2006. Moreover, for administrative reasons, Member States should be allowed to accept certified copies of the documents proving the existence of trade with third countries. (4) In case the application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 gives a figure of less than 50 head per application, the quantity available should be awarded by the Member States concerned by drawing lots for import rights covering 50 head each, in order to ensure a commercially viable number of animals per application. (5) Regulation (EC) No 2172/2005 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2172/2005 is amended as follows: 1. In Article 1(1), the first sub-paragraph is replaced by the following: A duty-free Community import tariff quota is hereby opened every year for periods from 1 January to 31 December for the import of 4 600 live bovine animals originating in Switzerland weighing more than 160 kg, falling within CN codes 0102 90 41, 0102 90 49, 0102 90 51, 0102 90 59, 0102 90 61, 0102 90 69, 0102 90 71 or 0102 90 79. 2. Article 2 is amended as follows: (a) paragraph 1 is replaced by the following: 1. For the purposes of application of Article 5 of Regulation (EC) No 1301/2006, engagement in trade with third countries as referred to in that Article shall mean that applicants have imported at least 50 animals covered by CN codes 0102 10 and 0102 90. Member States may accept as proof of trade with third countries copies of the documents referred to in the second sub-paragraph of Article 5 of Regulation (EC) No 1301/2006, duly certified by the competent authority. (b) paragraphs 2 and 3 are deleted. 3. Article 3 is amended as follows: (a) paragraphs 1 and 4 are deleted; (b) paragraph 5 is replaced by the following: 5. After verification of the documents presented, Member States shall forward to the Commission, by the 10th working day following the end of the period for the submission of applications at the latest, the total quantities applied for. Notwithstanding Article 6(3) of Regulation (EC) No 1301/2006, Article 11 of that Regulation shall apply. 4. In Article 4, paragraph 2 is replaced by the following: 2. Where application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 gives a figure of less than 50 head per application, the quantity available shall be awarded by the Member States concerned by drawing lots for import rights covering 50 head each. Where the remainder is less than 50 head, a single import right shall be awarded for that quantity. 5. In Article 6(4), point (a) is replaced by the following: (a) in Box 8, the country of origin and the mention yes is marked by a cross; 6. Article 7 is amended as follows: (a) paragraph 1 is replaced by the following: 1. By way of derogation from Article 9(1) of Regulation (EC) No 1291/2000, import licences issued pursuant to this Regulation shall not be transferable. (b) paragraphs 2 and 4 are deleted. 7. Article 8 is replaced by the following: Article 8 Regulations (EC) No 1445/95 and (EC) No 1291/2000 and Commission Regulation (EC) No 1301/2006 (5) shall apply, subject to this Regulation. 8. Annex I is deleted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 346, 29.12.2005, p. 10. (3) OJ L 314, 15.11.2006, p. 3. (4) OJ L 238, 1.9.2006, p. 13. (5) OJ L 238, 1.9.2006, p. 13.